Citation Nr: 1550166	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected PTSD (rated 70 percent) precludes her from securing or maintaining a substantially gainful occupation consistent with her education and experience.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim seeking a TDIU rating.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The record reflects that the Veteran's highest level of education is a high school diploma, with additional training to work in food service and to be a Certified Nursing Assistant (CNA).  Her employment experience consisted of working as a housekeeper and then as a CNA until leaving her most recent job as a CNA in 2003.

In an August 2010 statement, the Veteran's VA social worker noted that the Veteran's PTSD had "significantly impaired her functioning socially and vocationally" and that she "is unable to function vocationally and could be classified as unemployable."  On June 2012 VA psychiatric examination, the VA examiner opined that the Veteran's PTSD "limits her ability to secure and maintain gainful employment due to the fact that working around men or in an isolated area alone, may trigger high levels of anxiety or flashbacks....She has not worked since 2003 which is a factor working against her.  I do believe that a part time job or volunteering, where she felt safe might be therapeutic for her."  A February 2014 VA treatment record (authored by the Veteran's VA social worker) notes that the Veteran is "unemployable."  At the September 2015 hearing, the Veteran testified that her service-connected PTSD prevented her from securing or maintaining any type of gainful employment (without regard to her physical disabilities), as she asserted that working with anyone (but especially men) would trigger her PTSD symptomatology (including flashbacks and nightmares of her military sexual trauma, depression, desire to isolate, and lack of motivation).

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as her service-connected PTSD is rated 70 percent disabling.  Furthermore, the evidence of record reasonably shows that her service-connected PTSD precludes her from securing or maintaining a substantially gainful occupation consistent with her work history and education.  As outlined above, VA medical professionals have described the limiting effects of the Veteran's service-connected PTSD on her ability to work.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating.  Accordingly, a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


